ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an assembly for a turbine engine over UK Patent Publication No. GB-1018538-A which teaches assembly for a turbine engine, comprising: an axis of rotation of the turbine engine; an outer compressor casing 12 with an annular wall having an inner surface delimiting a primary flow-path of the compressor 15; and a tank 51 for liquid, with an inner chamber extending around the axis of rotation, the tank having an axial dimension. 
Regarding claim 21 and all the claims that depend on claim 21, prior art fails to teach or fairly suggest the annular wall includes an outer surface delimiting the inner chamber of the tank; and wherein the casing comprises: an annular flange extending from the annular wall and arranged axially upstream and remote from the tank, the flange and the tank being axially separated from each other by a distance that is at least equal to the axial dimension of the tank.
Regarding claim 35 and all the claims that depend on claim 35, prior art fails to teach or fairly suggest the casing comprises: an annular flange arranged axially upstream and remote from the tank, wherein the flange and the tank are axially separated from each other by a distance that is at least equal to the axial dimension of the tank, and wherein the axial distance between the flange and the downstream partition of the tank is of at least four annular rows of blades.
Regarding claim 36 and all the claims that depend on claim 36, prior art fails to teach or fairly suggest the flange and the tank being axially separated from each other by a distance that is at least equal to the axial dimension of the tank; and wherein the casing is formed by two half-shells extending over 1800 around the axis and the tank is formed by two half-tori.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US 20200131917 A1, US 20200116081 A1, US 20180372001 A1, US 20180371997 A1, US 20180209284 A1, US 20180021711 A1, US 20150167497 A1, and US 4592204 A are cited to show a turbomachine assembly.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745